DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12 in the reply filed on 08/03/2021 is acknowledged.
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2021.
Claim 2 was canceled in the amendments filed on 12/23/2022.
Claims 1 and 3-12 are being examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (from IDS, KR20150028201A) and Li (from IDS Aureobasidium pullulans isolate F3-3-60 185 ribosomal RNA gene, partial sequence; internal transcribed spacer 1, 3.88 ribosomal RNA gene, and internal transcribed spacer 2, complete sequence: and 285 ribosomal RNA gene, partial sequence GenBank: KX349501 4). This claim is being maintained with no modifications due to the response filed on 12/23/2021.
Hyun’s general disclosure is to a cosmetic composition for improving skin conditions comprising culture liquids of Aureobasidium pullulans (see abstract).
Regarding claims 1, 4, 7- 8 and 11, Hyun teaches a composition comprising Aureobasidium pullulans culture solution as an active ingredient (see claim 1) and teaches that the cosmetic composition is used for improving skin wrinkles, skin moisturization, thereby preventing skin aging and improving skin condition (see page 2, paragraph 12) and teaches application of the composition to the skin (see page 23, in vivo skin moisturizing effect and see experimental method, page 25).
Regarding claims 1 and 13, the strain having an accession number KCCM12142P, the accession number is assigned upon deposit of the strain and is a unique number to the strain being deposited. There only appears to be minimal differences from the Aureobasidium pullulans strain deposited and the Aureobasidium pullulans from prior art as both have been shown to treat skin damage, more particularly improving wrinkles, mositurization of the skin and anti-aging and in the instant application the differences in Keratin 1 and Claudin 4 expression does not appear to be significantly different from other strains as both appear to increase the expression of these markers. Different strains of Aureobasidium pullulans will be expected to have varying degrees of measurements within the same known functionalities (ie. keratin 1 and claudin 4 expressions).
The applicant shows no evidence of making any significant or patentably distinct changes to the strain, culture, lysate or extract thereof. Therefore the Aureobasidium pullulans 
Regarding claim 3, Li teaches Aureobasidium pullulans isolate F3-3-60 18S ribosomal RNA gene with 96.3 % match (see NPL supplied in IDS from Li) and with the broadest reasonable interpretation a 96.3% 18S ribosomal RNA gene match would be representative of the instantly taught strain. Although the instant strain has a specific 18S rRNA sequence which may make it identifiable from other strains, it does not appear to alter the function of the strain in any way that would give it any patentable distinction over the prior art.
Regarding claim 5, Hyun teaches wherein the composition comprises 30% wt of the Aureobasidium pullulans culture (see page 3, paragraph 3).
Hyun does not specifically teach the composition is administered to someone in need for improving skin due to the damage of fine dust however as the applicant explains in the instant specifications “fine dust can cause premature aging, water insufficiency and increase in wrinkles” (see bottom of page 1 and top of page 2) more specifically “skin damage by fine dust can be from decline in skin-moisturizing ability and the formation of wrinkles” (see page 6, lines 7-10) and Hyun teaches that the composition can treat these ailments (see above), thus 
Regarding claim 9, Hyun also does not teach the composition is able to increase keratin 1 or claudin 4, however the Aureobasidium pullulans cultures appear to be identical in nature as nothing was done to the Aureobasidium pullulans strain, culture, or extract of the instant invention that would allow it to have any additional benefits thus the referenced prior art would inherently contain the same activity for increasing keratin 1 or claudin 4. 

Claims 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (from IDS, KR20150028201A) and Li (from IDS Aureobasidium pullulans isolate F3-3-60 185 ribosomal RNA gene, partial sequence; internal transcribed spacer 1, 3.88 ribosomal RNA gene, and internal transcribed spacer 2, complete sequence: and 285 ribosomal RNA gene, partial sequence GenBank: KX349501 4) as applied to claims 1-5, 7-9 and 11 above, and further in view of patent document (KR101645476B1). This claim is being maintained with no modifications due to the response filed on 12/23/2021.
Hyun teaches all of the components of the instant invention as discussed above however Hyun does not specifically teach that the Aureobasidium pullulans culture can be used to enhance skin barrier function, or as a pharmaceutical or food composition.
Regarding claims 6 and 10-12, the patent document (KR101645476B1) teaches wherein the fermented extract of black (Aureobasidium pullulans) contains a substance obtained by fermentation with mycelium, promoting skin barrier function improvement effects (see page 3 rd para.) and that the component has been a source of food and for medicine (see page 2, last para.) and teaches the component as for use in cosmetics (see abstract and title).
Therefore it would have been obvious at the effective filing date to use Hyun’s invention for treating skin damage specifically to improve skin barrier function caused by fine dust and as either a food, pharmaceutical or cosmetic composition because the extracts of Aureobasidium pullulans have been shown to improve skin barrier functions through various formulations and creating either as a food or pharmaceutical would have been prima facie obvious as these formulations are widely known in the art. It would have also been prima facie obvious to combine Hyun’s composition with the patent document KR101645476B1 to guarantee that the skin barrier enhancement property would ultimately be in the composition.
There would have been a reasonable expectation of success in doing so because prior art documents already disclose cultures and extracts of Aureobasidium pullulans for treating skin damage most particularly the symptoms already claimed. 

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. The applicant argues that the office has not made a proper prima facie obvious case because all of the claim limitations must be taught or suggested in the cited references. The applicant argues that since the references do not teach the accession number of the Aureobasidium pullulans strain that the entire claim limitation has not been taught or suggested. As discussed in the office action, the accession number is only an identifier which is assigned at the time of deposit of the strain. The applicant’s invention does not appear to be . 
The applicant states “The skin damage is used in a broad concept, including the decline or weakening of skin function. Specifically, it may comprise decline in skin barrier (stratum corneum) function, decline in skin-moisturizing ability, or formation of skin wrinkles, etc…Accordingly, the decline in skin barrier function may lead to skin dryness, accelerated aging and increased wrinkle formation” (see page 6, lines 7-14 of the specs). The prior art discloses that these symptoms are in fact being treated. Hyun teaches a composition comprising Aureobasidium pullulans culture solution as an active ingredient (see claim 1) and teaches that the cosmetic composition is used for improving skin wrinkles, skin moisturization, thereby preventing skin aging and improving skin condition (see page 2, paragraph 12). The skin damage symptoms whether from “fine dust” or from other environmental issues are the same symptoms and have been disclosed as being treated. The applicant has not shown any 
The office does not have a laboratory to actually test if the instant claimed strain is patentably distinct from the prior art, thus it is the burden of the applicant to show that the claimed strain is not the same or is patentably distinct. It is also known that different strains of Aureobasidium pullulans and different isolates of the same strains taken at different times will be expected to have varying degrees of measurements within the same known functionalities (ie. keratin 1 and claudin 4 expressions) and this would be an expected result of the effects of different strains and different isolates. Whether the prior art disclosed what the cause of skin damage was, is irrelevant because the symptoms are the same (as there has been no evidence given to show any difference) and have successfully been treated. The prior art already discloses that the Aureobasidium pullulans can treat the same symptoms so it would have been obvious at the effective filing date to any person having ordinary skill in the art to use any strain of Aureobasidium pullulans to treat skin damaged caused by fine dust and expect the symptoms to be treated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655